Filed 05/27/21                                       Case 20-02123                                                  Doc 26


                9
       1   PHILLIP A. TALBERT
           Acting United States Attorney
       2   JEFFREY J. LODGE
           Assistant United States Attorney
       3   2500 Tulare Street, Suite 4401
           Fresno, California 93721
       4   Telephone: (559) 497-4000
           Email: Jeffrey.lodge@usdoj.gov
       5

       6   Attorneys for the United States Department of Education
       7

       8                               UNITED STATES BANKRUPTCY COURT

       9                                 EASTERN DISTRICT OF CALIFORNIA

      10

      11   In re:                                                  Case No. 20-20726--E-7
                                                                   Chapter 7
      12   LISA SAHAR,
      13
                               Debtor.
      14   _____________________________________
      15   LISA SAHAR,                                             Adv. Proceeding No. 20-02123-E
      16
                                     Plaintiff,                    UNITED STATES’ MOTION FOR
      17                                                           SUMMARY JUDGMENT
           v.
      18                                                           DC No. USA-1
           U.S. DEPARTMENT OF EDUCATION, et al.
      19                                                           Date: July 1, 2021
                                     Defendants.                   Time: 11:00 A.M.
      20                                                           Place: Dept. E, Ctrm. 33, 6th Floor
                                                                          501 I Street, Sacramento CA
      21                                                                   Hon. Ronald H. Sargis
      22

      23            This is an action to determine the dischargeability of student loans from the United States under

      24   11 U.S.C. § 523(a)(8). The Plaintiff, Lisa Sahar (“Sahar”), cannot carry her burden of proof to rebut the

      25   presumption that the student loans are not dischargeable. Sahar is 49, well-educated, and currently

      26   employed as a teacher. She is divorced and the Family Court has imputed income to her in the amount

      27   of $4,831 per month and ordered her ex-husband, a plastic surgeon, to pay child support and spousal

      28   support totaling approximately $4,600 per month. She has no medical conditions that affect her ability


           UNITED STATES’ MOTION FOR SUMMARY JUDGMENT                                                        1
Filed 05/27/21                                              Case 20-02123                                                              Doc 26



       1   to work. Prior to filing bankruptcy, she participated in an Income Based Repayment plan but refuses to

       2   do so now. As a teacher, she may also be eligible for Public Service Loan Forgiveness. Under these

       3   circumstances, Sahar is unable to show undue hardship to discharge her student loans under 11 U.S.C. §

       4   523(a)(8) and there are no triable issues of fact; therefore, summary judgment should be granted in favor

       5   of the United States Department of Education.

       6                                                  STATEMENT OF FACTS

       7             Sahar is 49 years old. Lodge Decl. Ex. 1, Transcript of Deposition of Lisa Sahar (“Sahar Depo.),

       8   6:21-22. She is divorced with three children ages 18,16, and 14. Id. at 10:23-11:7. She has a Bachelor

       9   of Science and a Doctor of Chiropractic degree. Id. at 18:9-25. In the past, she was a licensed

      10   chiropractor. Id. She is currently employed as a fully certified teacher. Id. at 35:10-16. She has no

      11   medical conditions that affect her ability to work. Id. at 49:10-24. The Family Court has issued a

      12   Gavron order advising her that under Family Code section 4330, she is required to make reasonable

      13   efforts to provide family support by obtaining gainful employment and imputed monthly income to her

      14   of $4,831. Id. at 62:13-18. The Family Court further ordered her ex-husband, a plastic surgeon, to pay

      15   support of approximately $4,600 per month. Id. at 58:3-9. This includes spousal support of $1,475. Id.

      16   at 59:14-23. 1 The marriage lasted 13 years which is long-term marriage for purposes of permanent

      17   spousal support. Id. at 58:22-25. This support could increase. Id. at 70:9-15. Thus, Sahar has income

      18   potential of approximately $9,431 per month to pay her Schedule J expenses of $5,121. See Doc. 1,

      19   Schedule J.

      20             Sahar incurred approximately $60,000 in student loans in 1996-1999 for chiropractic school.

      21   Sahar Depo., 72:1-73:5. She decided to stop paying on the loans while her husband was in medical

      22   fellowship at Stanford University and, as a result, the debt ballooned. Id. Prior to filing bankruptcy, she

      23   participated in an Income Based Repayment plan (“IBR”) but refuses to do so now. Id. at 70:16-71:7.

      24   Under IBR, a borrower’s income is reviewed annually, adjusted accordingly and, after 25 years, the debt

      25   is discharged. Id. at 83:16-84:3; 34 C.F.R. § 682.215. As a teacher, she may also be eligible for Public

      26   Service Loan Forgiveness. Sahar Depo., 84:4-12. She received a bankruptcy discharge on December

      27   17, 2020, and presumably has no non-student loan debts. Doc. 17. She claimed that the reason she

      28
           1
               She received $69,700 in child/spousal support in 2019 according to the Statement of Financial Affairs, No. 5. Doc. 1.

           UNITED STATES’ MOTION FOR SUMMARY JUDGMENT                                                                          2
Filed 05/27/21                                       Case 20-02123                                                    Doc 26



       1   desires a discharge of her student loans is to protect her children from liability. Id. at 85:17-86:5.

       2   However, student loans are discharged upon death. 34 C.F.R. § 685.212.

       3                                             LEGAL STANDARDS

       4          A.      Summary Judgment.

       5          Summary judgment is appropriate when "no genuine dispute as to any material fact" requires

       6   trial. Fed. R. Civ. P. 56(a). When considering a summary judgment motion, the Court must examine all

       7   the evidence in the light most favorable to the nonmoving party. United States v. Diebold, Inc., 369 U.S.

       8   654, 655 (1962). If the moving party does not bear the burden of proof at trial, it may discharge the

       9   burden of showing that no genuine issue of material fact remains by demonstrating that “there is an

      10   absence of evidence to support the nonmoving party’s case.” Celotex Corp. v. Catrett, 477 U.S. 317,

      11   325 (1986). The moving party is entitled to summary judgment if the non-movant fails to make a

      12   sufficient showing of an element of its case with respect to which it has the burden of proof. Id. at 323;

      13   Nissan Fire & Marine Ins. Co. v. Fritz Cos., 210 F.3d 1099, 1102, 1106 (9th Cir. 2000).

      14          Once the moving party meets the requirements of Rule 56, the burden shifts to the party resisting

      15   the motion to “set forth specific facts showing that there is a genuine issue for trial.” Anderson v.

      16   Liberty Lobby, Inc., 477 U.S. 242, 256 (1986); Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475

      17   U.S. 574, 586 (1986). The opposing party may not “rest on mere allegations or denials of his

      18   pleadings.” Anderson, 477 U.S. at 259. Instead, the non-moving party must go beyond the pleadings to

      19   designate specific facts showing the existence of genuine issues for trial. Celotex, 477 U.S. at 324-25.

      20          A genuine issue exists only when a reasonable jury could return a verdict for the non-moving

      21   party. Anderson, 477 U.S. at 247-49. To demonstrate a genuine issue, the opposing party “must do

      22   more than simply show that there is some metaphysical doubt as to the material facts . . . Where the

      23   record taken as a whole could not lead a rational trier of fact to find for the nonmoving party, there is no

      24   ‘genuine issue for trial.’” Matsushita, 475 U.S. at 586-87; see Foster v. Arcata Associates, Inc., 772

      25   F.2d 1453, 1459 (9th Cir. 1985) (the role of summary judgment in discrimination cases “is to enable the

      26   district courts to identify meritless suits and dispense with them short of trial.”). “[T]he moving party is

      27   entitled to a judgment as a matter of law” when the nonmoving party fails to make a sufficient showing

      28   on an essential element of its case. Celotex, 477 U.S. at 323; Nissan Fire & Marine, 210 F.3d at 1102.


           UNITED STATES’ MOTION FOR SUMMARY JUDGMENT                                                          3
Filed 05/27/21                                          Case 20-02123                                                      Doc 26



       1             B.      Student Loans Are Presumed To Be Nondischargeable.

       2             Generally, student loan obligations are presumed to be nondischargeable in bankruptcy pursuant

       3   to 11 U.S.C. § 523(a)(8). Section 523(a)(8)(a) provides:

       4                     A discharge under Section 727 . . ., does not discharge an individual
                             debtor from any debt -- unless excepting such debt from discharge under
       5                     this paragraph will impose an undue hardship on the debtor and the
       6                     debtor's dependents, for (i) an educational benefit overpayment or loan
                             made, insured, or guaranteed by a governmental unit, or made under any
       7                     program funded in whole or in part by a governmental unit or nonprofit
                             institution; or (ii) an obligation to repay funds received as an educational
       8                     benefit, scholarship, or stipend.
       9             Although “undue hardship” is not defined in the Bankruptcy Code, the Ninth Circuit has

      10   recognized that “[t]he existence of the adjective ‘undue’ indicates that Congress viewed garden-variety

      11   hardship as insufficient excuse for a discharge of student loans . . .” United Student Aid Funds v. Pena

      12   (In re Pena), 155 F.3d 1108, 1111 (9th Cir. 1998) (quoting In re Brunner, 46 B.R. 752, 753 (S.D.N.Y.

      13   1985), (aff'd, Brunner v. New York State Higher Education Services Corp., 831 F.2d 395 (2d Cir. 1987)).

      14             To determine if excepting student loans from discharge will create an undue hardship on a

      15   debtor, the Ninth Circuit has adopted the three-part test established by the Second Circuit in Brunner.

      16   See Pena, 155 F.3d at 1112; Rifino v. United States (In re Rifino), 245 F.3d 1083, 1086 (9th Cir. 2001).

      17   To obtain a discharge of a student loan obligation, the debtor must prove:

      18         (1) the debtor cannot maintain, based on current income and expenses, a “minimal” standard of
                     living for herself and her dependents if forced to repay the loans;
      19
                 (2) additional circumstances exist indicating that this state of affairs is likely to persist for a
      20             significant portion of the repayment period of the student loans; and
      21         (3) the debtor has made good faith efforts to repay the loans.
      22   Brunner, 831 F.2d at 396. Under this test, the burden of proving undue hardship is on the debtor, and

      23   the debtor must prove all three elements before discharge can be granted. Nys v. Educ. Credit Mgmt.

      24   Corp. (In re Nys), 308 B.R. 436, 441–42 (9th Cir. BAP 2004), aff'd, 446 F.3d 938 (9th Cir. 2006). If the

      25   debtor fails to prove any one of the three prongs then the debt will not be discharged. Id.; Shells v. U.S.

      26   Dept. Education, 530 B.R. 758 (Bankr. E.D. Cal. 2015).

      27   ///

      28   ///


           UNITED STATES’ MOTION FOR SUMMARY JUDGMENT                                                                  4
Filed 05/27/21                                             Case 20-02123                                                                  Doc 26



       1                                                         DISCUSSION

       2            A.       Student Loan Background

       3            Congress has recognized that student loans are not like other unsecured debt and should not be

       4   discharged in bankruptcy absent showing undue hardship. 11 U.S.C. § 523(a)(8). Student loans are

       5   public assistance, designed to assist citizens with their education goals, without regard to credit history.

       6   See Higher Education Act of 1965, Pub. L. No. 89-329, 79 Stat. 1219 (1965) (codified as amended at 20

       7   U.S.C. § 1071); 34 C.F.R. parts 682 and 685. Student loans are often provided as part of a package of

       8   assistance including grants, subsidized loans, parent loans, and work study. See Federal Student Aid,

       9   https://studentloans.gov (providing information to the public) (last visited June 6, 2019). Financial

      10   counseling occurs at several stages of the lending process. 34 C.F.R. § 685.304. Borrowers have access

      11   to their account information on the internet. See National Student Loan Data System, www.nslds.ed.gov

      12   (last visited June 6, 2019).

      13            Repayment terms are generous and flexible. Student loans have interest below market rate. See

      14   20 U.S.C. § 1087e(b) (interest rates fixed to treasury bills and subject to a cap). They have many other

      15   special features. They can be consolidated. 34 C.F.R. § 685.220. Borrowers have flexible repayment

      16   options, including: Graduated Repayment Plan, IBR, ICR, and Income-Sensitive Repayment Plan. Id.

      17   at § 685.208. 2 Repayment plans can be changed at any time. Deferment and forbearance are two ways

      18   for borrowers to temporarily postpone or lower loan payments while in school, in the military,

      19   experiencing financial hardship, or in certain other situations. Id. at §§ 685.204, 685.205. Other

      20   possibilities include loan forgiveness, cancellation, and discharge. Student loans are discharged at the

      21   death of the borrower, meaning that the debt is not paid by the estate of the borrower and does not

      22   burden the borrower’s dependents. Id. at § 685.212.

      23   2
                    Income-contingent repayment plan (ICR). Under ICR, the monthly repayment amount is generally based on the
           total amount of the borrower's Direct Loans, family size, and adjusted gross income (including a spouse's income). See 34
      24   C.F.R. § 685.208(k)(1). The amount of the payments cannot exceed 20 percent of a borrower's discretionary income
           computed on the basis of a set formula. Each year, Education recalculates a borrower's annual payment based on changes
      25   in the borrower's adjusted gross income, variable interest rate, income percentage factors in the annual notice, and poverty
           guidelines. A borrower makes payments until the loan is repaid in full or until the loan has been in repayment through the
      26   end of the ICR period. In general, the maximum repayment period is 25 years. 34 C.F.R. § 685.209(b)(1). At the end of
           the ICR period, Education cancels any unpaid portion of the loan. 34 C.F.R. § 685.209(b)(3). The ICP plan is available
      27   to a borrower based upon a showing of financial hardship.
                    Income-based repayment plan (IBR). The IBR is similar to the ICR in that both cap the monthly payments at a
      28   percentage of discretionary income and Education forgives the remaining balance at the end of 25 years. 34 C.F.R. §
           685.221.

           UNITED STATES’ MOTION FOR SUMMARY JUDGMENT                                                                          5
Filed 05/27/21                                       Case 20-02123                                                     Doc 26



       1          It is critical to the operation of the student loan program that every borrower repay the American

       2   taxpayers for their financial support to the best of their ability. Congress' aim is to “tighten the gaps

       3   through which students could avoid loan repayment.” See Douglass v. Great Lakes Higher Educ. Servs.

       4   Corp. (In re Douglass), 237 B.R. 652, 653 (Bankr. N.D. Ohio 1999) (“Historically, Congress has

       5   intentionally and progressively made it more difficult for student loan obligations to be discharged in

       6   bankruptcy cases.”). Congress balanced the requirements of the student loan program, tax law, and

       7   bankruptcy to provide borrowers with options to pay an affordable amount toward their student loans,

       8   while leaving Education the ability to recover loans. This protects the student loan program for future

       9   generations.

      10          B.      Sahar Cannot Meet Her Burden to Show Undue Hardship.

      11          Sahar cannot show, by a preponderance of the evidence, that she is entitled to a discharge under

      12   the Brunner test. The Ninth Circuit has established a presumption that a debtor’s financial condition will

      13   improve, stating:

      14                  We do not presume that an individual's present inability to make loan
                          payments will continue indefinitely. Rather, we hold that the burden is
      15                  on the debtor to provide the court with additional circumstances, i.e.,
                          “circumstances, beyond the mere current inability to pay, that show that
      16                  the inability to pay is likely to persist for a significant portion of the
      17                  repayment period. The circumstances need be ‘exceptional’ only in the
                          sense that they demonstrate insurmountable barriers to the debtors'
      18                  financial recovery and ability to pay.”…

      19                  We will presume that the debtor's income will increase to a point where
                          [the debtor] can make payments and maintain a minimal standard of
      20                  living; however, the debtor may rebut that presumption with “additional
                          circumstances” indicating that her income cannot reasonably be expected
      21                  to increase and that her inability to make payments will likely persist
      22                  throughout a substantial portion of the loan's repayment period.

      23   Nys, 446 F.3d at 946 (citations omitted).
      24          There are no disputed material facts. The undisputed facts show that Sahar cannot meet the

      25   burden of proof on any of the three prongs of the Brunner test. Sahar is 49 years old and has a Doctor of

      26   Chiropractic degree. She claims to have medical issues, but she has failed to support these claims with

      27   any expert medical evidence. She has three dependents and no other unsecured debts. She receives

      28   child support and spousal support from her ex-husband, a plastic surgeon. The Family Court has


           UNITED STATES’ MOTION FOR SUMMARY JUDGMENT                                                           6
Filed 05/27/21                                        Case 20-02123                                                     Doc 26



       1   imputed income to her of $4,831 per month. She willfully ran up her student loan debt and, prior to

       2   filing bankruptcy, was in an Income Based Repayment Plan that she dropped on the eve of filing. As a

       3   teacher, she may also be eligible for Public Service Loan Forgiveness. Under these circumstances,

       4   Sahar cannot carry her burden of proof, by a preponderance of the evidence, that she is entitled to an

       5   “undue hardship” discharge under the Brunner test.

       6           1.      First Prong of the Brunner Test.

       7           Sahar cannot prove the first prong of the Brunner test, i.e., that she cannot maintain, based on

       8   current income and expenses, a “minimal” standard of living for herself if forced to repay her student

       9   loans. Rifino, 245 F.3d at 1088. To meet this requirement, Sahar will have to show more than simply

      10   tight finances. Id. (citation omitted). “In defining undue hardship, courts require more than temporary

      11   financial adversity, but typically stop short of utter hopelessness.” Id. (citation omitted). The first

      12   prong of the Brunner test requires subtracting the debtor’s average monthly expenses from her net

      13   monthly income. Pena, 155 F.3d at 1112-13. The method for calculating a debtor's average monthly

      14   expenses is a matter properly left to the discretion of the bankruptcy court. Id.

      15           The Family Court has issued a Gavron order against Sahar advising her that under Family Code

      16   section 4330, she is required to make reasonable efforts to provide family support by obtaining gainful

      17   employment and imputed monthly income to her of $4,831. Sahar Depo. at 62:13-18. The Family

      18   Court further ordered her ex-husband, a plastic surgeon, to pay child support of approximately $4,600

      19   per month. Id. at 58:3-9. Thus, Sahar has income potential of approximately $9,431 against her

      20   Schedule J expenses of $5,121. See Doc. 1. It is undisputed that she failed to apply for any of the

      21   available flexible repayment options or show what her student loan payments would be under such a

      22   plan. Id. at 70:16-71:7. A debtor cannot rely upon post-discharge circumstances to establish the first

      23   prong of the Brunner test. See In re Zygarewicz, 423 B.R. 909, 912-913 (E.D. Cal. 2010). Sahar cannot

      24   show that paying her student loans would prevent her from maintaining a minimal standard of living.

      25           2.      Second Prong of the Brunner Test.

      26           Sahar is unable to prove the second prong of the Brunner test that additional circumstances exist

      27   indicating that this state of affairs is likely to persist for a significant portion of the repayment period of

      28   the student loans. Rifino, 245 F.3d at 1088. This part of the test “is intended to effect ‘the clear


           UNITED STATES’ MOTION FOR SUMMARY JUDGMENT                                                             7
Filed 05/27/21                                        Case 20-02123                                                       Doc 26



       1   congressional intent exhibited in Section 523(a)(8), to make the discharge of student loans more difficult

       2   than that of other nonexcepted debt,’” Id. at 1088–89 (citations omitted). The longevity of a debtor's

       3   state of poverty, without more, is insufficient proof of the additional circumstances necessary to prove

       4   the second Brunner element. See Spence v. Educ. Credit Mgmt. Corp. (In re Spence), 541 F.3d 538, 544

       5   (4th Cir. 2008) (quoting Educ. Credit Mgmt. Corp. v. Frushour (In re Frushour), 433 F.3d 393, 401 (4th

       6   Cir. 2005)). Sahar must take advantage of a reasonable opportunity to improve her financial situation;

       7   the law does not allow her to choose not to make such an improvement. Nys, 446 F.3d at 946; see

       8   Rifino, 245 F.3d at 1089.

       9           Sahar has a reasonable opportunity to improve her financial condition. She is 49 and has a

      10   Doctorate degree. The Family Court has imputed monthly income to her of $4,831. Sahar Depo. at

      11   62:13-18. She was in a long-term marriage to a plastic surgeon; thus she is entitled to spousal support

      12   that may increase with her ex-husband’s ability to pay. She is currently employed as a teacher and there

      13   is no evidence that her medical condition prohibits her from earning an income. As a teacher, she may

      14   also be eligible for Public Service Loan Forgiveness. Her children are at or nearing the age of majority

      15   which will decrease her expenses. She is eligible for, among other things, a flexible repayment plan for

      16   her student loans that will adjust her payments consistent with her income. Thus, she cannot show that

      17   her state of affairs, to the extent they are negative, is likely to persist for a significant portion of the

      18   repayment period of the student loans. Sahar cannot purposely choose to live a lifestyle that prevents

      19   her from repaying her student loans. Nys, 446 F.3d at 946. The Ninth Circuit has established a

      20   presumption that a debtor’s financial condition will improve. Id. Sahar cannot show additional

      21   circumstances that rebut the presumption that her income will increase. Also presumed is that her

      22   resultant financial recovery will afford her the ability to repay her student loans, the terms of which will

      23   reflect her income under a flexible repayment plan such as the IBR. Id.

      24           3.      Third Prong of the Brunner Test.

      25           Finally, Sahar cannot show that she has made good faith efforts to repay the student loans.

      26   Brunner, 831 F.2d at 396. The underlying purpose of this requirement is to “forestall students . . . from

      27   abusing the bankruptcy system.” Pena, 155 F.3d at 1111. Good faith is “measured by the debtor's

      28   efforts to obtain employment, maximize income, and minimize expenses.” Educ. Credit Mgmt. Corp. v.


           UNITED STATES’ MOTION FOR SUMMARY JUDGMENT                                                               8
Filed 05/27/21                                      Case 20-02123                                                     Doc 26



       1   Mason (In re Mason), 464 F.3d 878, 884 (9th Cir. 2006) (citation omitted). While not dispositive, courts

       2   will also consider a “debtor's effort—or lack thereof—to negotiate a repayment plan . . .” Id. (citation

       3   omitted); Hedlund v. Educ. Res. Inst. (In re Hedlund), 718 F.3d 848, 850, 851 (9th Cir. 2013); Roth v.

       4   Educ. Credit Mgmt. Corp. (In re Roth), 490 B.R. 908, ___ (9th Cir. BAP 2013); Pa. Higher Educ.

       5   Assistance Agency v. Birrane (In re Birrane), 287 B.R. 490, 499 (9th Cir. BAP 2002). This

       6   determination will require the bankruptcy court to consider the evidence regarding the student loan

       7   program, and whether the debtor, in good faith, considered consolidation options. See Nys, 446 F.3d

       8   938.

       9            Sahar borrowed funds from Education in 1995--1999 and stopped paying on them and allowed

      10   the debt to balloon. Sahar Depo., 72:1-73:5. She was in flexible repayment plan prior to filing

      11   bankruptcy but failed to re-certify and dropped out of the program. Id. at 70:16-71:7. In the Ninth

      12   Circuit, good faith requires significantly better efforts to pay than those exhibited by Sahar. See Mason,

      13   464 F.3d 878 (finding lack of good faith, where debtor was unwilling to find a second part-time job and

      14   failed to diligently pursue ICR); Birrane, 287 B.R. 490 (finding lack of good faith, where debtor

      15   previously made some effort in negotiating repayment of her student debt but failed to pursue ICR

      16   option when it became available); compare Roth, 490 B.R. 908 (finding good faith, where debtor was 65

      17   years old with a history of working multiple jobs and received TPD discharge for some of her loans).

      18   Under these circumstances, Sahar cannot show that she made a good faith effort to repay her student

      19   loans.

      20                                                CONCLUSION

      21            On this basis, the United States requests that the Court grant summary judgment for the United

      22   States Department of Education and deny the discharge of Sahar’s student loans.

      23                                                        Respectfully submitted,

      24   Dated: May 24, 2021                                  PHILLIP A. TALBERT
                                                                Acting United States Attorney
      25

      26                                                 By:     /s/Jeffrey J. Lodge
                                                                JEFFREY J. LODGE
      27                                                        Assistant U.S. Attorney
                                                                Attorneys for the United States
      28


           UNITED STATES’ MOTION FOR SUMMARY JUDGMENT                                                        9
